DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 3/15/2022 in which claims 1-20 are presented for examination.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because 
The claimed invention is directed to an abstract idea without significantly more. The claims 1, 8, and 15 recite receiving a request for identification of organization-specific roles, converting the data that identifies titles of the roles to a set of vectors, setting a configuration of a data model that scores the titles by using weighted values based on a hierarchy of role classifications, determining the likelihood of title-class identifiers being part of role classifications, wherein title-class identifiers are stored in associated with information relating to standardized roles, and performing actions to cause tasks associated with the set of organization-specific roles to be modified or eliminated.  This judicial exception is not integrated into a practical application because it covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting, “processors” or “memories”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the use of “processors” or “memories” recited in claim 8, the steps in the context of the claims encompasses a user manually assigning specific terms to business roles in a hierarchy of roles with a probability model.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Accordingly, the claim recites an abstract idea.
	The claim is also not integrated into a practical application because the computer elements are recited at a high level of generality and don’t integrate the abstract idea in to a practical application because it doesn’t impose any meaningful limits on practicing the abstract idea which is a mental process.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using processors and memories to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Claims have been further amended to include an adversarial neural network for machine learning, but this isn’t sufficient in overcoming the judicial exception because learning based on historical data is a generally linking the judicial exception an AI field of use.  Therefore, a general recitation of using scores and weights to associated a set of titles to a hierarchy of role classifications is a mere instruction to apply an exception in at a high level of generality.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Therefore, the claim is not patent eligible.

Claims 2-5, 9-12, and 17-18 are dependent on claims 1, 8, and 15, and include all limitations of claims 1, 8, and 15.  Claims also includes specifications for the weights in the model as well as other algorithmic clarifications for scoring, wherein this limitation is further defining the limitation of claim 1 with a further mental process of determining the association a title-class identifier to the hierarchy of roles, and therefore doesn’t break away from the reasons for the identified abstract idea.

Claim 13 is dependent on claim 1 and includes all limitations of claim 1.  Claim 13 also includes a clarification for feedback, but doesn’t break away from the reasons for the identified abstract idea because feedback can be any correction of incorrect information which is a mental process.

Claims 6, 16, and 19 are dependent on claims 1, 8, and 15, and include all limitations of claims 1, 8, and 15.  Claims also include training data, wherein this limitation is further defining the limitation setting the configuration of claim 1 with training data.  This doesn’t break away from the reasons for the identified abstract idea because using historical data as an example to learn a process is a mental activity.

Claims 7, 14, and 20 are dependent on claims 1, 8, and 15, and include all limitations of claims 1, 8, and 15.  Claims also include a recommendation for modifying or eliminating a task.  This doesn’t break away from the reasons for the identified abstract idea because recommending an action from a specific outcome is a mental activity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Merhav et al. US 20170371957 A1 (hereinafter referred to as “Merhav”) in view of Michalak et al. US 9535902 B1 (hereinafter referred to as “Michalak”) and further in view of Vangala et al. US 20190361719 A1 (hereinafter referred to as “Vangala”).

As per claim 1, Merhav teaches:
A method, comprising: 
receiving, by a device, a request associated with standardizing a set of organization-specific roles within an organization (Merhav, [0011] – The system searches a job role taxonomy database with the extracted terms to identify one or more job roles in the unstructured job title record, wherein the search is interpreted as a request.  The system maps the additional term to a standardized modifier by searching one or more databases, thereby identifying one or more job modifiers for each additional term), 
wherein the request includes information comprising one or more of: 
data that identifies a set of titles for the set of organization-specific roles, or an industry identifier for an industry in which the organization operates (Merhav, [0011] – Job title records help the standardization); 
setting, by the device and based on the information included in the request, a configuration of a data model that is capable of scoring the set of titles (Merhav, [0046] – Any combination of scoring can be used, wherein setting a specific scoring mechanism is interpreted as setting a specific configuration of a data model that is capable of scoring the set of titles), 
wherein setting the configuration includes assigning weighted values to a set of title-class identifiers that are used to associate a standardized set of titles to a hierarchy of role classifications that identify classes used to group standardized roles within organizations (Merhav, [0044] – Taxonomies can be hierarchical such as roles, skills, domains.  Paragraph [0046] – There are a plurality of scoring options that can be considered such as score per position (i.e., how certain that the essence of the position as a whole was captured using the field selected from the taxonomy), wherein scoring is interpreted as assigning weighted values), and 
wherein the weighted values are assigned based on at least one of: 
a specific hierarchy of role classifications within the organization, or the industry in which the organization operates (Merhav, [0046] – There are a plurality of scoring options that can be considered such as score per position (i.e., how certain that the essence of the position as a whole was captured using the field selected from the taxonomy), wherein scoring is interpreted as assigning weighted values), and
identifying, by the device and based on the set of scores, a subset of title-class identifiers, of the set of title-class identifiers, that associate particular titles, of the standardized set of titles (Merhav, [0011], [0020] – Specialty modifiers are interpted as a subset of title class identifiers of the set of title-class identifiers that associated particular titles of the standardized set of titles), and 
particular role classifications that are part of the hierarchy of role classifications (Merhav, [0011] – The system searches a job role taxonomy database with the extracted terms to identify one or more job roles in the unstructured job title record), 
wherein the subset of title-class identifiers is stored in association with information relating to particular standardized roles (Merhav, [0011] – The system then creates a multi-dimensional standardized job title for the member profile or job posting by writing the job role, the job seniority modifier, the job specialty modifier, the job accreditation modifier, and the job status modifier to a standardization record in a standardization database. The standardization record is associated with the member profile or the job posting); and 
performing, by the device and by using the information relating to the particular standardized roles, one or more actions to cause one or more tasks associated with the set of organization-specific roles to be modified or eliminated (Merhav, [0040] – The way specialized titles or specific skills subsets are dealt with is that they can be either broken up as a different title or absorbed into the standardized terms such as “algorithms software engineer” being known as a “software engineer” as described).
Merhav doesn’t explicitly teach vectors, however, Michalak teaches:
converting, by the device, the data that identifies the set of titles to a set of vectors that represent semantic meanings of the set of titles (Michalak, column 5, lines 49-56 – Training can be performed by passing annotated data to a machine-learning training algorithm that creates an appropriate model. This data can be represented as vectors of features); 
 determining, by the device and by using the data model that has been configured with the weighted values to process the set of vectors, a set of scores that indicate likelihoods of the set of titles mapping to the set of title-class identifiers (Michalak column 19, lines 18-40 – Using stored conditional random field models, decoding is performed, which includes making a best judgment, like a maximum a posteri probability judgment of what class a given stream belongs in, such as a person or location. When a decision is made on the type of entity in the Read phase, a feature vector can be created around that particular set of tokens to make that decision); 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Merhav’s invention in view of Michalak in order to include vectors; this is advantageous because data can be represented as vectors of features where a machine-learning training algorithm can learn the weights of features and persist them in a model.  Vectors are also a known feature of computer science and would yield predictable results such as a way to measure commonalties among features (Michalak, column 5, lines 49-56).
Although Merhav teaches job titles and roles, Merhav in view of Michalak doesn’t teach adversarial networks, however, Vangala teaches:
, by an adversarial neural network of the data model (Vangala, [0080] – Adversarial Neural Network training methods),
wherein the adversarial neural network is trained based on historical titles associated with the set of title-class identifiers (Vangala, [0080] – Adversarial Neural Network training methods such as offline training with regard to historical data);
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Merhav’s invention as modified in view of Vangala in order to include adversarial networks; this is a known technique for machine learning which have been used to improves similar devices that learn based on the use of historical data (Vangala, paragraph [0080]).

As per claim 2, Merhav as modified teaches:
The method of claim 1, wherein setting the configuration of the data model comprises: 
assigning a first weighted value to a title portion of a title-class identifier based on whether a title, of the set of titles, maps to a particular title, of the standardized set of titles (Merhav, [0039] – Different weights can be assigned to similar positions because of a variety of factors, wherein this is interpreted as assigning different weights based on whether the titles map to particular titles or role classifications of the hierarchy of classifications), and 
assigning one or more additional weighted values to one or more classification portions of the title-class identifier based on whether the title maps to one or more role classifications of the hierarchy of role classifications (Merhav, [0039]).

As per claim 3, Merhav as modified teaches:
The method of claim 1, wherein the first weighted value and the one or more additional weighted values are stored in a vector format (Michalak, column 5, lines 49-56).

As per claim 4, Merhav as modified teaches:
The method of claim 3, wherein the one or more additional weighted values are greater than the first weighted value (Merhav, [0039]); and 
wherein the one or more additional weighted values are assigned based on the hierarchy of role classifications (Merhav, [0039]).

As per claim 7, Merhav as modified teaches:
The method of claim 1, wherein performing the one or more actions comprises: 
generating a recommendation to modify or eliminate a task of an organization-specific role based on an analysis of particular information that describes a corresponding standardized role of the particular standardized roles (Merhav, [0040] – The way specialized titles or specific skills subsets are dealt with is that they can be either broken up as a different title or absorbed into the standardized terms such as “algorithms software engineer” being known as a “software engineer” as described); and 
providing the recommendation to a user device to cause the user device to perform particular actions to implement the recommendation (Merhav, [0040]).

Claims 8-11, and 14 are directed to a device performing steps recited in claims 1-4, and 7 with substantially the same limitations.  Therefore, the rejections made to claims 1-4, and 7 are applied to claims 8-11, and 14.

As per claim 13, Merhav as modified teaches:
The device of claim 8, wherein the one or more processors are further to: 
receive, from a user device, feedback information indicating whether the set of organization-specific roles map to the set of title-class identifiers (Michalak, column 17, lines 30-50 – End users can correct values and relationships in the Knowledge Graph 508 via a user interface 516, which may be a graphical user interface, to provide for user feedback-driven correction of the Knowledge Graph); and 
update the weighted values that are assigned to the set of title-class identifiers based on the feedback information (Michalak, column 17, lines 30-50 – If multiple users make changes, then different change logs may be reconciled through an administrative process whereby a user with particular permissions and authorities to make changes to the Knowledge Graph 508 can determine and select the best and/or most accurate updates and make them canonical).

Claims 15 and 17 are directed to a non-transitory computer readable medium performing steps recited in claims 1-4 and 7 with substantially the same limitations.  Therefore, the rejections made to claims 1-4 and 7 are applied to claims 15 and 17.

As per claim 16, Merhav as modified teaches:
The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: 
set, after receiving the request, a configuration of the data model that is set based on the information included in the request (Merhav, [0046] – Any combination of scoring can be used, wherein setting a specific scoring mechanism is interpreted as setting a specific configuration of a data model that is capable of scoring the set of titles), 
wherein the one or more instructions, that cause the one or more processors to set the configuration of the data model, cause the one or more processors to: 
assign a first weighted value to a title portion of a title-class identifier based on whether a title, of the set of titles, maps to a d title of the particular titles included in the standardized set of titles (Merhav, [0039] – Different weights can be assigned to similar positions because of a variety of factors, wherein this is interpreted as assigning different weights based on whether the titles map to particular titles or role classifications of the hierarchy of classifications), 
assign a second weighted value to a first classification portion of the title- class identifier based on whether the title maps to a first role classification of the hierarchy of role classifications (Merhav, [0039]), and 
assign one or more additional weighted values to one or more other classification portions of the title-class identifier based on whether the title maps to one or more other role classifications of the hierarchy of role classifications (Merhav, [0039]).

As per claim 20, Merhav as modified teaches:
The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to:  66PATENT Docket No. 0095-0541
generate a recommendation to modify or eliminate a task of an organization-specific role based on an analysis of particular information that describes a corresponding standardized role of the particular standardized roles (Merhav, [0040]); 
determine that the recommendation satisfies a threshold confidence level (Michalak also explicitly teaches a threshold for the level of accuracy or degree of similarity between features in column 24, lines 32-54); and 
automatically implement the recommendation based on the recommendation satisfying the threshold confidence level (there’s a use of a threshold for elimination of the role, which is taught by Merhav in paragraph [0046] which teaches a score of the positions in the taxonomy, wherein this would act as a threshold for determining if a specialized position is close enough to an original position to be known as the original position such as “software engineer” with a specialization in “Java” in paragraph [0045]).

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Merhav in view of Michalak in view of Vangala and further in view of Cardno et al. US 20110179370 A1 (hereinafter referred to as “Cardno”).

As per claim 5, Merhav as modified doesn’t explicitly teach a neural network, however, Cardno teaches:
The method of claim 1, wherein the data model comprises a neural network (Cardno, [0381] and [0382] – A determination can be made of the statistical distance based on the output of a neural network).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Merhav’s invention as modified in view of Cardno in order to include a neural network; this is advantageous because determinations can be made of the statistical distance based on the output of a neural network (Cardno, [0381] and [0382]).

Claim 12 is directed to a device performing steps recited in claim 5 with substantially the same limitations.  Therefore, the rejection made to claim 5 is applied to claim 12.

Claim 18 is directed to a non-transitory computer-readable medium performing steps recited in claim 5 with substantially the same limitations.  Therefore, the rejection made to claim 5 is applied to claim 18.

Allowable Subject Matter
Claims 6 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if the Judicial Exception was overcome and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record doesn’t adequately teach or suggest the limitations found in the dependent claims such as using an adversarial neural network to process data that identifies a first standardized set of titles, and a first hierarchy of role classifications which are from a historical data set as well as the rest of the claim as a whole.

Response to Arguments
Objection to claim 16 has been withdrawn due to amendments made.

Response to Arguments
Applicant’s arguments filed 3/15/2022 have been fully considered but they are not persuasive.  Applicant’s arguments begin on page 15 of Remarks wherein they are addressed below.

Argument:  Applicant argues in Remarks on page 16 that the claims cannot be practically be performed in the human mind because the human mind cannot practically “assign… weighted values to set of title-class identifiers that are used, by an adversarial neural network of the data model, to associate standardized set of tiles to a hierarchy of role classifications that identify classes used to group standardized roles within organizations.
In Response:  assigning values to identifiers or items is the mental process of evaluation and judgment of data.  Using an adversarial neural network doesn’t add significantly more to this mental process because the mind learns from historical data and this is also placing the judicial exception in the field of machine learning with little detail on how the adversarial network uses the data to associate standardized sets of titles to a hierarchy other than in a general sense of using historical data for machine learning purposes.  Based on a reasonable interpretation in view of the specification, the prior art of record teaches the claimed limitation.  
In order to overcome this rejection, it is suggested by the Examiner to consider adding support from paragraphs [0032]-[0037].  These paragraphs contain support that could clarify the claims where the adversarial neural network is specifically claimed to overcome the judicial exception.

Applicant’s arguments with respect to claims have been considered but are generally moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Boxwell et al. US 20190108226 A1 teaches Generating a Knowledge Graph Using a Search Index (Title).
Hodson et al. US 10147020 B1 teaches System and method for computational disambiguation and prediction of dynamic hierarchical data structures (Title).
Burrus et al. US 20150095318 A1 teaches a system for scoring an organizational role capability (title).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 14, 2022
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152